United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 14, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10456
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ALICIA LOUISE SILLER,

                                     Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                    for the Northern District of Texas
                            USDC No. 6:03-CR-25
                           --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Alicia Louise

Siller raises arguments that were raised in her prior direct

appeal and thus, under the law of the case doctrine, are

foreclosed by this court’s prior decision in United States v.

Siller, No. 03-11117 (5th Cir. Feb. 10, 2005).    See United States

v. Becerra, 155 F.3d 740, 752 (5th Cir. 1998).    The Government’s

motion for summary affirmance is GRANTED, and the judgment of the

district court is AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.